Moore, C. J.
(dissenting). This case has been here before, and is reported in 127 Mich. 522. A reference to the opinion of Justice Hooker will do away with the need of making a long statement of facts here. Upon the last trial each party asked that a- verdict be directed in its favor. The judge declined to do this, and submitted the case to the jury, which returned a verdict in favor of the defendant.- The case is brought here by writ of error.
The first assignment of error requiring attention relates to the admission of a bond given to the trustees of the village of Mecosta about the time the bond sued upon was issued. The objection was, first, the bond did not run to the village of Mecosta, and, second, that the fact that it *184was signed by William M. Thompson could in no way bind the Jackson City Bank. It appeared, upon the other trial and in this trial, that the bond sued upon was issued as part of a bonus to the John Hutchison Manufacturing Company to induce it to build a flouring mill which that company was to own. It was the claim of the village that the company agreed to secure the performance of its agreement by the giving of a bond indorsed by the Jackson City Bank, and that in performance of this promise it presented to the village a bond dated September 18, 1893, signed by William M. Thompson as surety, who was then one of the directors of the bank and who is one of the plaintiffs in this suit. We think the testimony was competent as being part of the history of the transaction.
Error is assigned upon the cross-examination of William M. Thompson, tending to show his knowledge of the business in which the Hutchison Manufacturing Company was engaged and of its contract with the village of Mecosta. Counsel say that, though Mr. Thompson was at the time a director of the bank, he had no control or management of the bank, and that, if he had knowledge that the bond was issued to the Hutchison Manufacturing Company for an illegal consideration, it would not be competent as evidence that the bank had notice of the consideration of the bond; citing Shaw v. Clark, 49 Mich. 384. We do not so understand the case cited. It does hold that the knowledge possessed by Mr. Shaw, a director who took no part in managing the bank, was not notice to the bank of the defect; but it does not hold it was not competent to show what knowledge Mr. Shaw had. The record discloses this bank had but four directors. Suppose each of them had been offered as a witness on the part of plaintiffs. Would it not have been competent to show by cross-examination what knowledge he possessed of the want of consideration of the bond ? To ask the question is to suggest its logical answer. Mr. Thompson was not only one of the four directors, but he was constantly employed in the bank, as a clerk most of the time; but in *185the temporary absence of Mr. Newkirk, the cashier, and Mr. Thompson’s father, the president of the bank, he did such of their work as he could, though he did not pass upon the discounting of paper. Upon the death of his father he became president of the bank. We think the testimony was competent. It is said:
“The court was requested to charge the jury that the fact that William M. Thompson signed a bond of the John Hutchison Manufacturing Company to secure a contract to build a mill at the village of Mecosta is no evidence that the Jackson City Bank had notice or knowledge that the bond upon which this suit was brought was invalid in the hands of the John Hutchison Manufacturing Company, which request was refused.”
This is said to be error. If this evidence stood alone, there would be a good deal of force in this suggestion; but it did not. As already seen, it was competent testimony in the case. It was coupled with other testimony, and with circumstances which made it proper testimony to be considered in deciding whether the bank had established it was a bona fide holder of the bond.
The following question was put to Mr. Wilson, and error is assigned upon it:
“ Q. Now, I ask you if Mr. Reynolds, in the presence of Mr. Hutchison — if Mr. Reynolds, secretary of the Hutchison Company, in the presence of Mr. Hutchison— stated to you that he understood that this bond was void, of no value, but that they took them in their business and took their chances, and that they had gone through the form of putting this into the hands of a bona fide or good faith holder, or this in substance ?”
Question was objected to by the counsel for plaintiffs as being irrelevant and incompetent, which objection was overruled, and counsel for the plaintiff excepted. Mr. Wilson was acting for the village. He sought an interview with Mr. Hutchison and Mr. Reynolds, the latter of whom had the same interest in and was clothed with the same powers in relation to the Hutchison Manufacturing Company possessed by Mr. Hutchison. The plaintiff call*186ed Mr. Hutchison as a witness, and he denied that either Mr. Reynolds or himself imparted any knowledge to the bank with reference to what the bond was given for. His attention was also called to the conversation between Mr. Wilson, Mr. Reynolds, and himself. He admitted a conversation, but denied such a conversation occurred. The testimony objected to was admitted only for the purpose of bearing upon his credibility. We think it was admissible for that purpose.
Error is assigned because the court permitted testimony to be given of what William M. Thompson, then president of the bank, said about extending the time of payment of the bond after it became due. It was the claim of defendant that the bank never bought the bond, that it was acting all through the transaction for the Hutchison Manufacturing Company, and that the statement made by the president of the bank at this time tended to support this claim. We think the testimony was competent as bearing upon that question. When the case was here before it was held the bond was not valid in the hands of the Hutchison Manufacturing Company, and that it was incumbent upon the plaintiffs to show the bond was purchased without notice of its infirmities. Without repeating what was said we call attention to the language of Justice Hooker in 127 Mich., at pages 528 and 529. The trial court, in a careful and impartial charge, left the question to the jury whether there was proof of a bona fide purchase. The jury found in favor of defendant.
Judgment should be affirmed.
Blair, J., did not sit.